DETAILED ACTION

This office action is in response to the application filed on 10/29/2021.  Claims 1-20 are pending.  Claims 1-20 are rejected.  

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Objections – minor informalities

Claim 1 recites, “a convex outer cushion casing have a convex shape”; Examiner suggests --- a convex outer cushion casing having a convex shape ---.  Claim 12 contains similar language and could be amended in the same manner.



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claims 4 and 16 and their dependent claims are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  The claims recite “a storage space inside the outer cushion casing” and “a storage space with lateral cushioning.”  It is unclear if Applicant is attempting to claim a single storage space, or if these recitations are intended to claim two separate and 


In view of the above rejections the respective claims are rejected as best understood on prior art as follows:


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0288877 to Duong et al. (“Duong”) in view of US Patent Application Publication 2002/0124316 to Matthews Brown and US Patent 5,918,332 to Dees.
Claim 1.  A multipurpose cushion system comprising: a convex outer cushion casing (Duong, Fig. 3, #41) have a convex shape (Applicant argues that the claimed invention is “convex” in that structure #100 appears to be roughly circular in Fig. 1; the apparatus of Duong is seen to have at least one side that is convex, being best seen in Fig. 4 along edge #224, or specifically at the curved portion seen between arm 226 and edge #224, which is noted as “W1”; it is noted that both Duong’s outer cushion #41 and multiple inner cushions all have this shape) that includes a flat front face and a flat back face and a side wall extending between a perimeter edge of the flat front face and a perimeter edge of the flat back face so the cushion has a substantially uniform thickness (Duong, Fig. 3, cushion #41 is seen to have a uniform thickness), the outer cushion having a closeable opening (Duong, Fig. 3, #42) removed from both the perimeter edge of the flat front face and the perimeter edge of the flat back face; 
a concave inner cushion (Duong, Fig. 3, #31) configured in a hippocrepiform-shape (Applicant argues that Fig. 5 of Duong shows a shape wherein the arms of the pillow spread apart, rather than bending toward each other; however, Matthews-Brown teaches a pillow in which the arms bend toward each other as seen in Fig. 1; it would have been an obvious matter of design choice and obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to bend the arms of the pillow of Duong toward each other by using the belt provided by Duong #52 in Fig. 8, for the purpose stated by Duong of bending the arms together for skinnier users such that the apparatus is “advantageously adapted for nursing mothers with various waist sizes” as stated by Duong in at least the Abstract) and having a substantially uniform rectangular cross section (see Duong, Fig. 3, the apparatus has flat top and bottom sides) around the hippocrepiform-shape of the body, the inner cushion comprising a casing (Duong, Fig. 3, #32) made of an hippocrepiform-shaped fabric casing (see discussion above with respect to Matthews-Brown) having a substantially rectangular cross section to provide a flat front face and a flat back face with an inner side wall and an outer side wall extending between a perimeter edge of the flat front face and a perimeter edge of the flat back Dees teaches a similar pillow and cover in which a zipper is seen to be covered with a flap #110 in Figs. 7-8; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a flap on the zipper of Duong for the motivation given by Dees in column 6, lines 5-8, that being to prevent debris from fouling the zipper), the opening for adding or removing fill material (Duong, Fig. 3, pillow #31 is inserted into case #32 via opening #33); wherein the inner cushion is compressible to fit within the outer cushion casing such that the inner cushion acts as fill for a closed seat type cushion and the outer cushion casing acts as a cover for a hippocrepiform-shaped neck cushion (Duong, Fig. 3, pillow #31 fills case #32, which is covered by covering #41).
Claim 3.  The multipurpose cushion system of claim 1, wherein the flat top and bottom surfaces of the concave hippocrepiform shaped cushion align to provide a flat cushion for the flat surfaces of the convex cushion (Duong, Fig. 3).
Claim 4.  
Claim 5.  The multipurpose cushion system of claim 1, further comprising a zipper for sealing the closeable opening provided on the outer sidewall of the outer cushion casing (Duong, Fig. 3, #43).
Claim 6.  The multipurpose cushion system of claim 1, further comprising a zipper for sealing the closeable opening provided in the outer cushion casing (Duong, Fig. 3, #43).
Claim 7.  The multipurpose cushion system of claim 1, further comprising a zipper for sealing the closeable opening provided in the inner cushion casing (Duong, Fig. 3, #34). 
Claim 8.  The multipurpose cushion system of claim 1, further comprising a zipper for sealing the closeable opening provided on one of the front face and the back face of the outer cushion casing (Duong, Fig. 3, #43).
Claim 9.  The multipurpose cushion system of claim 1, wherein the outer cushion casing cover is formed of a lyrca spandex blend stretchable fabric (Examiner takes Official Notice that the use of lycra in pillow cases is well known in the art and that it would have been an obvious matter of material choice to use lycra fabric as an obvious matter of aesthetic design choice)
Claim 10.  The multipurpose cushion system of claim 1, wherein the outer cushion casing cover is formed of a clear polymer fabric (Examiner takes Official Notice that the use of clear polymer material is well known in the art of pillow cases and that it would have been an obvious matter of material choice to use clear polymer fabric so that the pillow case is resistant to liquids).
Claim 11.  
Claims 12, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0288877 to Duong et al. (“Duong”) in view of US Patent Application Publication 2002/0124316 to Matthews Brown.
Claim 12.  A multipurpose cushion system comprising: a convex outer cushion casing (Duong, Fig. 3, #41) have a convex ovate shape (Applicant’s use of the term “ovate” is understood that the pillow cover is generally egg-shaped as viewed from above, as in Applicant’s Fig. 15; Duong does not teach an ovate shape; however ovate pillows are well known in the prior art, as taught by at least Matthews Brown; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pillow and casing of Duong to be an ovate shape as an obvious matter of design choice so that it would fit more comfortably around a user’s body) that includes a flat front face and a flat back face and a side wall extending between a perimeter edge of the flat front face and a perimeter edge of the flat back face so the cushion has a substantially uniform thickness (Duong, Fig. 3, cushion #41 is seen to have a uniform thickness), the outer cushion having a closeable opening (Duong, Fig. 3, #42) to allow access to the interior of the casing; 
a concave inner cushion (Duong, Fig. 3, #31) configured in a hippocrepiform-shape (Applicant argues that Fig. 5 of Duong shows a shape wherein the arms of the pillow spread apart, rather than bending toward each other; however, Matthews-Brown teaches a pillow in which the arms bend toward each other as seen in Fig. 1; it would have been an obvious matter of design choice and obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to bend the arms of the pillow of Duong toward each other by using the belt provided by Duong #52 in Fig. 8, for the purpose stated by Duong of bending the arms together for skinnier users such that the apparatus is “advantageously adapted for nursing mothers with various waist sizes” as stated by Duong in at least the Abstract) that includes an outer perimeter that conforms to the shape of the outer cushion casing (Duong, Fig. 3, cushion #31 conforms to the shape of outer casing #41) and a substantially uniform rectangular cross 
wherein the inner cushion is compressible to fit within the outer cushion casing such that the inner cushion acts as fill for a closed seat type cushion and the outer cushion casing acts as a cover for a hippocrepiform-shaped neck cushion (Duong, Fig. 3, pillow #31 fills case #32, which is covered by covering #41).
Claim 14.  The multipurpose cushion system of claim 12, further comprising an elongated positioning strap having a first end secured to the side wall of the outer cushion casing and a second end detachable secured to the sidewall of the outer cushion casing (Duong teaches a strap at #52 in Fig. 3).
Claim 18.  
Claim 19.  The multipurpose cushion system of claim 12, wherein the outer casing is made of leather (Examiner takes Official Notice that the use of leather is well known in the art of pillow cases and that it would have been an obvious matter of material choice to use leather as an obvious matter of aesthetic design choice).
Claim 20.  The multipurpose cushion system of claim 12, wherein the inner cushion casing is made of a plush material (Examiner takes Official Notice that the use of plush fabric is well known in the art of pillow cases and that it would have been an obvious matter of material choice to use plush fabric as an obvious matter of aesthetic design choice).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0288877 to Duong et al. (“Duong”) and US Patent Application Publication 2002/0124316 to Matthews Brown, in view of US Patent Application Publication 2014/0000036 to Cohen.
Claim 15.  The multipurpose cushion system of claim 14, further comprising a snap connector having a first snap part secured to the side wall of the outer casing and a second snap part secured to the second end of the elongated positioning strap to provide a snap connection between the second end of the positioning strap and the outer casing (Duong does not teach the use of a snap connector, however snap connectors are well known in the art of pillows, as taught by Cohen, Fig. 2 at #29; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the strap and Velcro® fastener of Duong with a snap connector as taught by Cohen since the two fasteners are art recognized equivalents and doing so would have simply been substation of one known element for another to obtain predictable and obvious results).
Claim 16.  
Claim 17.  The multipurpose cushion system of claim 16, further comprising a zipper for sealing the closeable opening provided in the outer cushion casing (Duong, Fig. 3, #43).
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0288877 to Duong et al. (“Duong”), US Patent Application Publication 2002/0124316 to Matthews Brown and US Patent 5,918,332 to Dees, in view of US Patent 6,347,423 to Stumpf.
Claim 2.  The multipurpose cushion system of claim 1, wherein the fill material for the inner cushion is a hippocrepiform-shaped insert that has a flat front face, a flat back face and a side wall extending from the front face to the back wall so that the hippocrepiform-shaped insert has a substantially uniform uncompressed thickness (see shape of pillow at #31 in Duong Fig. 3) that is greater than the thickness of the inner cushion casing, and the inner cushion casing has a thickness that is greater than the thickness of the outer cushion casing, such that the inner cushion is compressed when encased within the inner cushion casing and the hippocrepiform shaped inner cushion is compressed when encased within the outer casing (Applicant’s claim is directed toward what is commonly known in the art as pre-compression; Duong does not teach the use of pre-compressed foam, as this is not the focus of Duong’s invention and is also known in the prior art, at least in the teachings of Stumpf; Stumpf teaches foam elements that are precompressed and placed in a jacket, or cover; pre-compression is a well-known method of increasing firmness of a foam structure, as discussed in Stumpf column 3, lines 21-40; regarding the invention of Duong, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select foam cushions that are of a greater thickness than the surrounding casing in order to select a desired level of firmness, as is discussed in Stumpf).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0288877 to Duong et al. (“Duong”) and US Patent Application Publication 2002/0124316 to Matthews Brown, in view of US Patent 6,347,423 to Stumpf.
Claim 13.  The multipurpose cushion system of claim 12, wherein the fill material for the inner cushion is a hippocrepiform-shaped insert that has a flat front face, a flat back face and a side wall extending from the front face to the back wall so that the hippocrepiform-shaped insert has a substantially uniform uncompressed thickness that is greater than the thickness of the inner cushion casing, and the inner cushion casing has a thickness that is greater than the thickness of the outer cushion casing, such that the inner cushion is compressed when encased within the inner cushion casing and the hippocrepiform shaped inner cushion is compressed when encased within the outer casing (Applicant’s claim is directed toward what is commonly known in the art as pre-compression; Duong does not teach the use of pre-compressed foam, as this is not the focus of Duong’s invention and is also known in the prior art, at least in the teachings of Stumpf; Stumpf teaches foam elements that are precompressed and placed in a jacket, or cover; pre-compression is a well-known method of increasing firmness of a foam structure, as discussed in Stumpf column 3, lines 21-40; regarding the invention of Duong, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select foam cushions that are of a greater thickness than the surrounding casing in order to select a desired level of firmness, as is discussed in Stumpf).



Response to Applicant's remarks and amendments

Regarding prior objections to the drawings, Applicant has amended the specification, and the objections have been withdrawn.
Regarding prior objections to the specification, Applicant has amended the specification and the objections have been withdrawn.
Regarding rejections of claim 4 and 16 under 35 USC 112(b), Applicant argues that claims 4 and 16 are distinct and therefore do not mutually require multiple storage spaces.  While this comment is understood, it is not the basis of the rejection.  Each of claim 4 and 16 both recite “wherein the concave cushion wraps around a storage space inside the outer cushion casing to provide a storage space with lateral cushioning.” As there is only one storage space shown in the figures (#170) it is unclear if this is an attempt to claim two distinct storage spaces.  Examiner suggests: --- wherein the concave cushion wraps around a storage space inside the outer cushion casing to provide around the storage space ---.
With respect to claim 1, Applicant argues beginning on page 2 of Applicant’s remarks that the apparatus taught by Duong is not “convex” as is claimed.  Examiner respectfully disagrees. Specifically, Applicant argues (and discussed in the phone interview of 2/15/22) that the claimed "convex outer cushion casing", which is seen as #100 in Applicant's Fig. 4a, is "convex" in that it is generally circular as seen in Fig. 1 (Examiner notes that Applicant also recites that this structure has "a flat front face and a flat back face", which is clearly not "convex"), and that what Applicant intended to claim with the term "convex" is a circular shape.  Furthermore, Applicant argues that the Duong Fig. 3, #41 is not circular, and therefore does not meet the claim limitation of "convex".  However, as noted in the above rejections, the apparatus of Duong is convex at least on the outer curved edge seen at #41 in Fig. 3, or approximately at #222 or “W1” in Fig. 4.
Furthermore, Applicant argues that the recited "hippocrepiform-shaped" is defined in the specification to be "A hippocrepiform form (sometimes referred colloquially as horseshoe shape) differs from a straight u-shape in that the legs are curved inward" and that Duong Fig. 5 teaches a u-shaped cushion that has legs that are bent outward, not "curved inward."  Applicant In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”).  In the instant case, the pertinent question is what one of ordinary skill would have understood from the combined teachings of Duong and of Matthews-Brown.  Duong teaches a U-shaped pillow.  Matthews-Brown teaches a very similar pillow in which the arms of the pillow curve toward each other.  Duong also teaches also teaches variations in size for the benefit of users of different waist size, and also teaches a waist belt, which when tightened sufficiently would inherently cause the arms of the apparatus to bend toward each other (thus inherently providing a hippocrepiform-shaped pillow).  Therefore, the combined teachings of the references would have suggested to one of ordinary skill in the art that it would be both possible for the pillow of Duong to take on a hippocrepiform shape, as well as beneficial and desirable to do so because, as stated by Duong “the present invention is advantageously adapted for nursing mothers with various waist sizes.”  
Applicant’s arguments have been fully considered.  In view of Applicant’s arguments, prior rejections based upon Duong (with respect to claims 1 and 3-11) have been withdrawn.  New arguments have been entered herein in view of Duong and Matthews-Brown.
	





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673